DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to claims filed 8/28/2020.
Claims 1-16 have been canceled by preliminary amendment
Claims 17-36 are new
Claims 17-36 have been examined and are pending. 
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 12/24/2020; 6/4/2021; and 7/1/2021. 

Priority
This application is a Divisional application of U.S. Application No. 15/835,854 filed on 12/8/2017, (“Parent Application”) which claims the benefit of priority to JP2016-239347 filed 12/9/2016.  See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 17, 33, and 35: 
“set a reward in the game responsive to the player watching the advertisement displayed by the display control during the no instruction operation play status, for the player; and then
give the reward to the player. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal 
That is, the aforementioned steps as drafted are a process that under its broadest reasonable interpretation is merely an advertising, marketing or sales activity and behavior. There is no technical solution and no technical problem to be solved. No particular technology is stipulated for providing the reward, displaying the reward or setting the reward. Instead, when claimed in such generic language, this encompasses incentivizing a user for watching a displayed ad by offering and providing the user a reward for doing so. No technological solution is claimed or necessary to implement this idea. Additionally, the mere nominal recitation of “at least one processor or circuit programmed to execute” the aforementioned steps does not take the claim limitation out of the Certain Method of Organizing Human Activity grouping. 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, “link” them to a field of use (i.e. in this case advertising …), or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “receive an operation input signal which corresponds to a user operation; start a game based on a game play to start game play; during the game play: determine whether a timing condition is satisfied, wherein the timing condition is satisfied being defined as when a play status of the game play is that no instruction operation for the game play is acceptable, wherein the play status where no instruction operation for the game play is acceptable corresponds to [different timing conditions situation for claims 17, 33, 35 respectfully]; when the timing condition is determined to be satisfied, perform display control which displays a given advertisement, during a timing that the timing condition is satisfied”
However, Applicant’s invention is not a new method or technique for “starting a game” nor for “determining whether a timing condition is satisfied” nor any new or novel technology for “display” of an ad. Furthermore, the particular “timing condition” is not technical in nature but is instead a business decision. Therefore, these elements do not present a technical solution to a technical problem and the additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts via generic computer components, and “link” them to a field of use, and/or are extra-solution activity (i.e. data-gathering steps) in relation to the already identified abstract idea. None of these steps serve to integrate the abstract idea into a practical application thereof.
Further to Step 2A Prong 2, the dependent claims also recite a combination of additional elements. However, these claims as a whole do not integrate method of organizing human activity into a practical application. 
For example, dependent claim 18 recites the following: “he computer system as defined in claim 17, the timing condition being satisfied when a given screen switching timing arrives.” However, this is a description of the “timing condition”, which as noted supra, is a business decision regarding when to display an advertisement but is not technical in nature. Furthermore, at this high level of generality, the limitation appears to be met by any “given” “timing” (e.g. such as is typical at the beginning or ending of syndicated programs, which form natural breaks in user attention and often serve as ad spots; or, any other timing which an advertiser deems appropriate for displaying advertising) which may be the “screen switching timing” arriving. Therefore, these claims as a whole do not integrate method of organizing human activity into a practical application.
 As another example, dependent claim 19 recites the following: “The computer system as defined in claim 18, the screen switching timing being a timing at which a screen is switched in accordance with start or end of a given game progress unit.” However, again, at this high-level of generality, applicant’s limitation appears to be met by any “unit” of progress, perhaps arbitrarily set by advertiser or game manufacturer (e.g. the “beginning or ending of a game” or perhaps any point in-between… at this breadth 
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. one processor or circuit) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).



Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-22, 25-28, 32-36 are rejected under 35 U.S.C. 103 as obvious over Baluja et al. (U.S. 2007/0072676 A1; hereinafter, "Baluja") in view of Bokor (US 2004/0015998 A1; hereinafter, "Bokor") in view of Joao (U.S. 2001/0056374 A1; hereinafter, "Joao").

Claim 17: 
Pertaining to the below limitations, Baluja teaches the following:
A computer system comprising: at least one processor or circuit programmed to: receive an operation input signal which corresponds to a user operation; start a game based on a game play start operation by a player to start game play (Baluja, see at least [0040] “game state-based information” includes “start time”, etc…; see also Fig. 2, [0045]-[0046]); 
during the game play:
determine whether a timing condition is satisfied, wherein the timing condition is satisfied being defined as when a play status of the game play is that no instruction operation for
the game play is acceptable, (Baluja, see at least [0040] teaching: “The game state-based information 130 may include session information [play status] (start time, play duration, etc.). This play status] includes at least one of (A) start times, (B) stop times [play status where no instruction operation for the game play is acceptable], and (C) pause times [play status where no instruction operation for the game play is acceptable]…”)
[…]
when the timing condition is determined to be satisfied, perform display control which displays a given advertisement during a timing that the timing condition is satisfied, (Baluja, see at least [0040], teaching: “…The game state-based information 130 may include session information (start time, play duration, etc.). This game state-based information 130 is then available to the ad spot filling operations 138. For example, if the user has been playing for over two hours continuously, the system may display ads for pizza-hut, coke, coffee and other related goods…”); 
Although Baluja teaches the above limitations, and teaches, e.g. per [0040]: “The game state-based information 130 may include session information [play status] (start time, play duration, etc.). This game state-based information 130 is then available to the ad spot filling operations 138….” and per least [0074], teaches: “…wherein the session information [play status] includes at least one of (A) start times, (B) stop times [play status where no instruction operation for the game play is acceptable], and (C) pause times [play status where no instruction operation for the game play is acceptable]…”, he may not explicitly teach his “stop” or “pause” session information [play status] corresponds to “data loading”. However, regarding this nuance, Baluja in view of Bokor teaches the following: 
wherein the play status where no instruction operation for the game play is acceptable corresponds to [data loading] (Bokor, see at least [0041] e.g. “…Upon choosing to start the game, data is fetched and loaded into the application while displaying a data loading screen 302….”; furthermore, note at least [0028]-[0038] e.g.: “…Commercials could be presented at the end or beginning of each progressive level. In yet another embodiment, commercials are triggered off of specified events in the application…the commercial plays over the

Therefore, the Examiner understands that Bokor’s triggering of a commercial [given advertisement] based on an event, such as “data loading” during a game application, is merely applying known technique which is applicable to a known base device/method of Baluja (who already teaches providing, to users, advertisements within games) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bokor to the device/method of Baluja because Baluja and Bokor are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, although Baluja/Bokor teaches the above limitations, Bokor may not explicitly teach the nuances as recited below regarding setting a reward for watching advertisements. However, regarding these features, Baluja in view of Joao teaches the following:
set a reward in the game, responsive to the player watching the advertisement displayed by the display control during the no instruction operation play status, for the player (Joao, see at least [0185]-[0197], teaching: “…transmit the advertisement and/or advertisements to the user computer. At step 723, the individual or user can view the advertisement(s), review the advertisement(s), and/or participate and/or interact, with the advertisement(s).… At step 724, the central processing computer will calculate the compensation, reward(s), rebate(s), and/or incentive(s), earned by the individual or user at step 723. The compensation, reward, rebate, and/or incentive, can be determined by what the advertiser or advertisers has previously decided ; and 
give the reward to the player (Joao, see at least [0185]-[0197] rewards are provided to the user). 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Joao (calculating rewards, in response to a user viewing an advertisement(s), which are intended to incentivize a user to view, review, participate-in and/or interact with the advertisement(s) and providing the rewards to the user) which are applicable to a known base device/method of Baluja (who already teaches providing, to users, advertisements within games) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Joao to the device/method of Baluja in order to realize Baluja would benefit from applying Joao’s techniques to similarly incentivize his (i.e. Baluja’s) users to watch the ads which he teaches he already provides within his games because Baluja and Joao are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 33: 
Pertaining to the below limitations, Baluja teaches the following:
A computer system comprising: at least one processor or circuit programmed to: receive an operation input signal which corresponds to a user operation; start a game based on a game play start operation by a player to start game play (Baluja, see at least [0040] “game state-based information” includes “start time”, etc…; see also Fig. 2, [0045]-[0046]); 
during the game play:
determine whether a timing condition is satisfied, wherein the timing condition is satisfied being defined as when a play status of the game play is that no instruction operation for
the game play is acceptable, (Baluja, see at least [0040] teaching: “The game state-based information 130 may include session information [play status] (start time, play duration, etc.). This play status] includes at least one of (A) start times, (B) stop times [play status where no instruction operation for the game play is acceptable], and (C) pause times [play status where no instruction operation for the game play is acceptable]…”)
[…]
when the timing condition is determined to be satisfied, perform display control which displays a given advertisement during a timing that the timing condition is satisfied, (Baluja, see at least [0040], teaching: “…The game state-based information 130 may include session information (start time, play duration, etc.). This game state-based information 130 is then available to the ad spot filling operations 138. For example, if the user has been playing for over two hours continuously, the system may display ads for pizza-hut, coke, coffee and other related goods…”); 
Although Baluja teaches the above limitations, and teaches, e.g. per [0040]: “The game state-based information 130 may include session information [play status] (start time, play duration, etc.). This game state-based information 130 is then available to the ad spot filling operations 138….” and per least [0074], teaches: “…wherein the session information [play status] includes at least one of (A) start times, (B) stop times [play status where no instruction operation for the game play is acceptable], and (C) pause times [play status where no instruction operation for the game play is acceptable]…”, he may not explicitly teach his “stop” or “pause” session information [play status] corresponds to “pause screen”. However, regarding this nuance, Baluja in view of Bokor teaches the following: 
wherein the play status where no instruction operation for the game play is acceptable corresponds to [displaying a pause screen] (Bokor, see at least [0041] e.g. “…Upon choosing to start the game, data is fetched and loaded into the application while displaying a data loading screen 302 [pause screen]….”; furthermore, note at least [0028]-[0038] e.g.: “…Commercials could be presented at the end or beginning of each progressive level. In yet another embodiment, commercials are triggered off of specified events in the application…the commercial plays over 
Therefore, the Examiner understands that Bokor’s triggering of a commercial [given advertisement] based on an event, such as displaying a “data loading screen 302” [pause screen] during a game application, is merely applying known technique which is applicable to a known base device/method of Baluja (who already teaches providing, to users, advertisements within games) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bokor to the device/method of Baluja because Baluja and Bokor are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, although Baluja/Bokor teaches the above limitations, Bokor may not explicitly teach the nuances as recited below regarding setting a reward for watching advertisements. However, regarding these features, Baluja in view of Joao teaches the following:
set a reward in the game, responsive to the player watching the advertisement displayed by the display control during the no instruction operation play status, for the player (Joao, see at least [0185]-[0197], teaching: “…transmit the advertisement and/or advertisements to the user computer. At step 723, the individual or user can view the advertisement(s), review the advertisement(s), and/or participate and/or interact, with the advertisement(s).… At step 724, the central processing computer will calculate the compensation, reward(s), rebate(s), and/or incentive(s), earned by the individual or user at step 723. The compensation, reward, rebate, ; and 
give the reward to the player (Joao, see at least [0185]-[0197] rewards are provided to the user). 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Joao (calculating rewards, in response to a user viewing an advertisement(s), which are intended to incentivize a user to view, review, participate-in and/or interact with the advertisement(s) and providing the rewards to the user) which are applicable to a known base device/method of Baluja (who already teaches providing, to users, advertisements within games) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Joao to the device/method of Baluja in order to realize Baluja would benefit from applying Joao’s techniques to similarly incentivize his (i.e. Baluja’s) users to watch the ads which he teaches he already provides within his games because Baluja and Joao are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 35: 
Pertaining to the below limitations, Baluja teaches the following:
A computer system comprising: at least one processor or circuit programmed to: receive an operation input signal which corresponds to a user operation; start a game based on a game play start operation by a player to start game play (Baluja, see at least [0040] “game state-based information” includes “start time”, etc…; see also Fig. 2, [0045]-[0046]); 
during the game play:
determine whether a timing condition is satisfied, wherein the timing condition is satisfied being defined as when a play status of the game play is that no instruction operation for
the game play is acceptable, (Baluja, see at least [0040] teaching: “The game state-based information 130 may include session information [play status] (start time, play duration, etc.). This game state-based information 130 is then available to the ad spot filling operations 138. For example, if the user has been playing for over two hours continuously, the system may display ads for pizza-hut, coke, coffee and other related goods…”; and see at least [0074], teaching: “…wherein the session information [play status] includes at least one of (A) start times, (B) stop times [play status where no instruction operation for the game play is acceptable], and (C) pause times [play status where no instruction operation for the game play is acceptable]…”)
[…]
when the timing condition is determined to be satisfied, perform display control which displays a given advertisement during a timing that the timing condition is satisfied, (Baluja, see at least [0040], teaching: “…The game state-based information 130 may include session information (start time, play duration, etc.). This game state-based information 130 is then available to the ad spot filling operations 138. For example, if the user has been playing for over two hours continuously, the system may display ads for pizza-hut, coke, coffee and other related goods…”); 
Although Baluja teaches the above limitations, and teaches, e.g. per [0040]: “The game state-based information 130 may include session information [play status] (start time, play duration, etc.). This game state-based information 130 is then available to the ad spot filling operations 138….” and per least [0074], teaches: “…wherein the session information [play status] includes at least one of (A) start times, (B) stop times [play status where no instruction operation for the game play is acceptable], and (C) pause times [play status where no instruction operation for the game play is acceptable]…”, he may not explicitly teach his “stop” or “pause” session information [play status] corresponds to “input to select a menu item”. However, regarding this nuance, Baluja in view of Bokor teaches the following: 
wherein the play status where no instruction operation for the game play is acceptable corresponds to [receiving an input to select a menu item] (Bokor, see at least [0006]-[0007] e.g. “A virtual channel may be accessed …through a separate menu selection system. The virtual channel may, for example, offer a game…” and at least [0041] e.g. “…Upon choosing to start the 
Therefore, the Examiner understands that Bokor’s triggering of a commercial [given advertisement] based on an event of receiving an input to a menu is merely applying known technique which is applicable to a known base device/method of Baluja (who already teaches providing, to users, advertisements within games) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bokor to the device/method of Baluja because Baluja and Bokor are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, although Baluja/Bokor teaches the above limitations, Bokor may not explicitly teach the nuances as recited below regarding setting a reward for watching advertisements. However, regarding these features, Baluja in view of Joao teaches the following:
set a reward in the game, responsive to the player watching the advertisement displayed by the display control during the no instruction operation play status, for the player (Joao, see at least [0185]-[0197], teaching: “…transmit the advertisement and/or advertisements to the  At step 724, the central processing computer will calculate the compensation, reward(s), rebate(s), and/or incentive(s), earned by the individual or user at step 723. The compensation, reward, rebate, and/or incentive, can be determined by what the advertiser or advertisers has previously decided to provide to the individual or user for the viewing of, the reviewing of, the participation in and/or the interaction with, the advertisement(s)…”); and 
give the reward to the player (Joao, see at least [0185]-[0197] rewards are provided to the user). 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Joao (calculating rewards, in response to a user viewing an advertisement(s), which are intended to incentivize a user to view, review, participate-in and/or interact with the advertisement(s) and providing the rewards to the user) which are applicable to a known base device/method of Baluja (who already teaches providing, to users, advertisements within games) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Joao to the device/method of Baluja in order to realize Baluja would benefit from applying Joao’s techniques to similarly incentivize his (i.e. Baluja’s) users to watch the ads which he teaches he already provides within his games because Baluja and Joao are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claim 18: 
The combination Baluja/Bokor/Joao teaches the above limitations upon which this claim depends. Furthermore, Baluja teaches the following: The computer system as defined in claim 1, the timing condition being satisfied when a given screen switching timing arrives (Baluja, see at least [0040] game level changes may be used to serve ads). Claim 19:
The combination Baluja/Bokor/Joao teaches the above limitations upon which this claim depends. Furthermore, Baluja teaches the following: The computer system as defined in claim 18, the screen switching timing being a timing at which a screen is switched in accordance with start or end of a given game progress unit (Baluja, see at least [0040]-[0041] Applicant’s “start or end of a given progress unit” reads on the start or stop or change of Baluja’s game “level”). Claim 20: 
The combination Baluja/Bokor/Joao teaches the above limitations upon which this claim depends. Furthermore, Baluja teaches the following: The computer system as defined in claim 17, the timing condition being satisfied when progress of the game satisfies a given change condition (Baluja, see at least [0040]-[0041] e.g. “…how fast the players are going through the levels, how familiar the players are with the game, what level are the players in (i.e., in many games players attain levels of skill as they play along and become more experienced…”). Claim 21: 
The combination Baluja/Bokor/Joao teaches the above limitations upon which this claim depends. Furthermore, Baluja teaches the following: The computer system as defined in claim 20, the change condition being satisfied when a play level of the player is changed (Baluja, see at least [0040]-[0041] e.g. “…how fast the players are going through the levels, how familiar the players are with the game, what level are the players in (i.e., in many games players attain levels of skill as they play along and become more experienced…”).  Claim 22: 
The combination Baluja/Bokor/Joao teaches the above limitations upon which this claim depends. Furthermore, Baluja teaches the following: The computer system as defined in claim 17, the timing condition being satisfied by a status where no instruction operation for game play by the player is acceptable (Baluja, see at least [0040] teaching: “The game state-based information 130 may include session information [play status] (start time, play duration, etc.). This game state-based information 130 is then available to the ad spot filling operations 138. For example, if the user has been playing for over two hours continuously, the system may display ads for pizza-hut, coke, coffee and other related goods…”; and see at least [0074], teaching: “…wherein the session information [play status] includes at least one of (A) start times, (B) stop times [play status where no instruction operation for the game play is acceptable], and (C) pause times [play status where no instruction operation for the game play is acceptable]…”). Claim 25: 
The combination Baluja/Bokor/Joao teaches the above limitations upon which this claim depends. Furthermore, Baluja teaches the following: The computer system as defined in claim 17 further comprising setting the given advertisement to be an advertisement based on a play status and/or a play history of the game (Baluja, see at least [0068] teaching: “…the present invention (system) may examine the player's gaming history [play history] and stored status information. This may provide a large amount of information that may be used to better target ads to the user…”).  

Claim 26: 
The combination Baluja/Bokor/Joao teaches the above limitations upon which this claim depends and as shown supra Baluja teaches at [0040]: “game state-based information 130” includes “session information (start time, play duration, etc.)” which is then available to the ad spot filling operations 138 to fill ad spots, e.g.  when timing condition of 2 hours of continuous play is met, then the system may “display ads for pizza-hut, coke, coffee and other related goods”. Baluja may not explicitly teach “offering” to display ad before display of ad as recited. However, regarding this feature, Baluja in view of Joao teaches the following: 
The computer system as defined in claim 17, the performing the display control for the advertisement including: offering the given advertisement when the timing condition is satisfied (Joao, see at least [0185]-[0188], teaching: “…At step 716, the individual or user can review the message and decide whether he or she desires to view, review, and/or participate in, ; and starting the display control for the given advertisement when the player performs a confirmation operation for the offer (Joao, see at least [0185]-[0188], teaching: “The message can contain the advertisement(s) identified by the central processing computer 10 along with the compensation, rewards, rebates, and/or incentives, associated and/or corresponding to each of advertisement(s). At step 716, the individual or user can review the message and decide [confirmation operation] whether he or she desires to view, review, and/or participate in, the advertisement(s).… If, at step 719, it is determined that the individual or user is interested in receiving the advertisement(s) information, the central processing computer will proceed to step 722 and will transmit the advertisement and/or advertisements to the user computer…”). 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Joao (offering user display of ads within games and starting display of ads when user decides and then indicates interest [performs confirmation operation] in viewing ads) which is applicable to a known base device/method of Baluja (who already teaches displaying ads to users within games) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Joao to the device/method of Baluja because Baluja and Joao are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 27: 
The combination Baluja/Bokor/Joao teaches the above limitations upon which this claim depends. Furthermore, Baluja in view of Joao teaches: The computer system as defined in claim 26, the setting the reward including: setting a standard reward for watching the given advertisement and setting a reward to be actually given by changing the standard reward (Joao, see at least [0196]-[0197], teaching: “…Compensation, rewards, rebates, and/or incentives, can be provided for viewing, reviewing, participating in and/or interacting with, the entire advertisements and/or any portions thereof… Compensation, rewards, rebates, and/or incentives, can be determined in any appropriate manner, 1 regarding this feature reads on at least Joao’s teachings of “a pro rata amount depending upon the amount of the advertisement viewed”). 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Joao (determining a pro rata amount of reward/compensation depending upon the amount of the advertisement viewed) which is applicable to a known base device/method of Baluja/Joao (who already teaches rewarding users for watching displayed ads within games) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Joao to the device/method of Baluja because Baluja and Joao are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 28: 
The combination Baluja/Bokor/Joao teaches the above limitations upon which this claim depends. Furthermore, Baluja in view of Joao teaches: The computer system as defined in claim 27, the setting the reward to be actually given including setting the reward to be actually given by changing the standard reward based on a history of watching the offered advertisement in past by the player (Joao, see at least [0183] and [0196]-[0197], as already noted supra, in conjunction with [0144], teaching: “…The database 10H can also contain profile or demographic information which can also include, but not be limited to, individual or user sex, age, residence, citizenship, background, ethnic background, purchasing history, leasing history, income, spending habits, spending patterns, buying habits, buying patterns, leasing habits, leasing patterns, previously purchased goods, products, and/or services, past 
In view of these findings, the Examiner understands that it is within the level of ordinary skill in the art to recognize that Joao’s collection of “past responses to advertisements” [history of watching the offered ad] and “past compensation, rewards” [rewards for watching the ad] provides motivation to try compensating a user based on “past response to advertisements”, e.g. to encourage certain users who only watched part of the ad to watch the full ad or to encourage users who watched an ad of a particular product to watch an ad of a product similar to the particular product which may serve to sway the user to purchase the advertised product/service. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try determining Joao’s “pro rata amount” of compensation/reward for viewing an advertisement based on “past responses to advertisements” [history of watching the offered ad] because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious – MPEP 2143(I)(E) - KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007) and because according to MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claims 32, 34, 36: 
Pertaining to claims 32, 34, 36 respectively, the combination Baluja/Bokor/Joao teaches the above limitations upon which these claims depends. Furthermore, Baluja teaches the following: A game device comprising: an operation input section to which a player inputs an operation input signal which corresponds to a user operation (Baluja, see at least [0057] and Fig. 5: e.g. input device 532 [operation input section]); and the computer system of claim [17, 33, 35] which receives the operation input signal from the operation input section. (Baluja, see at least [0057] and Fig. 5: e.g. input/output interface units 530)


Claim 23 and 24 are rejected under 35 U.S.C. 103 as obvious over Baluja in view of Bokor and Joao further in view of Lenahan (U.S. 2011/0264503 A1; hereinafter, "Lenahan").

Claim 23: 
Although the combination Baluja/Bokor/Joao teaches the above limitations upon which this claim depends, they may not teach the nuance as recited below. However, regarding this feature, Baluja/Joao in view of Lenahan teaches the following: The computer system as defined in claim 17, the setting the reward including setting the reward based on a past charge history of the player (Lenahan, see at least [0102]-[0103] teaching e.g.: “…loyalty pre-payment-based approach or model that may use a consumer's purchase history and/or purchase  frequency to calculate a loyalty reward value…”, etc…)  Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Lenahan which is applicable to a known base device/method of Baluja/Joao to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Lenahan to the device/method of Baluja/Joao because Baluja/Joao and Lenahan are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 24: 
The combination Baluja/Bokor/Joao/Lenahan teaches the above limitations upon which this claim depends. Furthermore, Baluja/Joao in view of Lenahan teaches the following: The computer system as defined in claim 23, the setting the reward including setting the reward for watching the advertisement to be a reward related to a charge target, the charge target satisfying (i) a predetermined high frequency charge condition of charges by the player or [satisfying] (ii) a predetermined high price charge condition (Lenahan, see at least [0102]-[0103] teaching e.g.: “…loyalty pre-payment-based approach or model that may use a consumer's purchase history and/or purchase  frequency to calculate a loyalty reward 

Claims 29 and 31 are rejected under 35 U.S.C. 103 as obvious over Baluja in view of Bokor and Joao further in view of Wilen (U.S. 8,639,573 B2 ; hereinafter, "Wilen").
Claim 29: 
Although the combination Baluja/Bokor/Joao teaches the above limitations upon which this claim depends, they may not explicitly teach the nuance of the limitation as recited below. However, regarding these features, Baluja in view of Joao and Wilen teaches: The computer system as defined in claim 28, the setting the reward to be actually given including setting the reward to be actually given by changing the standard reward based on a total number of times the offered advertisement has been watched in past and/or a number of times an advertisement that is same as the offered advertisement has been watched in past (Wilen, see at least claim 1: “…calculating, recording, and displaying the number of points [rewards] awarded to the user for… number of advertisements viewed, the length of time advertisements are viewed,…”). 
In view of these findings, the Examiner understands that it is within the level of ordinary skill in the art to recognize that “number of advertisements viewed” may be for the same advertisement and furthermore recognize that per Wilen’s suggestion (i.e. via substitution) that Joao’s “past responses to advertisements” [history of watching the offered ad] may include Wilen’s “number of advertisements viewed”. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try determining Joao’s “pro rata amount” of compensation/reward for 

Claim 31: 
Although the combination Baluja/Joao teaches the above limitations upon which this claim depends, they may not explicitly teach the nuance of the limitation as recited below. However, regarding these features, Baluja in view of Joao and Wilen teaches: 
The computer system of claim 17, wherein the at least one processor or circuit is further programmed to during the display control, present a menu which (a) notifies the user of one or more advertisements to be displayed and information on the reward to be given and that the amount of the reward is increased or decreased based on watching status, and (b) accepts the user operation to confirm or deny advertisement watching, wherein the at least one processor or circuit is further programmed to perform the game play including the player using, during the game play, the reward which is given (Wilen, see at least [21:15]-[22:25], teaching e.g.: “…the consumer can be permitted to opt out of the commercial game... If the consumer opts out of the commercial game, advertisements may or may not be shown to the consumer; however, no rewards will be awarded to consumers who opt out of participation in the game… the commercial game system will award a reward or points that are redeemable for a reward to the consumer for correct answers to questions presented concerning 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Wilen (providing an display which notifies the user of one or more advertisements to be displayed and information on the reward to be given as well as providing an option [menu] allowing a user to opt-in or opt-out [accepts the user operation to confirm or deny advertisement watching]) which is applicable to a known base device/method of Baluja/Joao (already directed towards providing rewards to users for watching advertisements within games) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Wilen to the device/method of Baluja/Joao because Baluja/Joao and Wilen are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claim 30 is rejected under 35 U.S.C. 103 as obvious over Baluja in view of Bokor and Joao further in view of Fitzgerald (U.S. 2010/0134299 A1; hereinafter, "Fitzgerald").

Claim 30: 
Although the combination Baluja/Joao teaches the above limitations upon which this claim depends, neither may explicitly teach the nuance as recited below. However, regarding this feature, Baluja/Joao in view of Fitzgerald teaches: The computer system as defined in claim 17 further comprising suppressing the display control for the advertisement based on charge information on the player (Fitzgerald, see at least [0194], teaching: “…the user may request suppression of all advertising content, and optionally, such request may require the user to submit payment for suppression of advertisements served to the user's electronic device…”). 
 Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Fitzgerald which is applicable to a known base device/method of Baluja/Joao to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Fitzgerald to the device/method of Baluja/Joao in order to realize Baluja/Joao (who already teach presenting ads within games as well as offering user option to view ads and be rewarded for viewing ads) would benefit by similarly allowing their users to request suppression of the display of advertising and suppressing advertising if charge information indicates that the user has submitted payment for suppression of advertising because Baluja/Joao and Fitzgerald are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification, pg. 9, lines 21-26: “…According to this configuration, the reward to be actually given to the player can be set by changing the standard reward. For example, a reward may be added to the standard reward when the advertisement is entirely watched, or the standard reward may be reduced when the advertisement is only seen for less than 1/3 of its full length. Thus, the player can easily recognize how the reward has changed by watching the advertisement.”